Citation Nr: 0917793	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar degenerative disc disease, evaluated as 20 
percent disabling for the period from March 10, 2000 to 
September 1, 2004.

2.  Entitlement to an increased evaluation for service-
connected lumbar degenerative disc disease, evaluated as 40 
percent disabling for the period on and after September 2, 
2004.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability caused by May 
2000 medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
December 2007 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to 
September 23, 2002, the Veteran's low back disorder was 
manifested by pain and limitation of motion to, at most, 70 
degrees of flexion, 10 degrees of extension, and 30 degrees 
of lateral flexion, bilaterally.

2.  The medical evidence of record shows continued complaints 
of pain but does not show that the Veteran's low back 
disorder increased in severity between September 23, 2002 and 
September 25, 2003.

3.  The medical evidence of record shows continued complaints 
of pain but does not show that the Veteran's low back 
disorder increased in severity between September 26, 2003 and 
September 1, 2004.


4.  The medical evidence of record shows that for the period 
on and after September 2, 2004, the Veteran's low back 
disorder was manifested by chronic pain and near total 
limitation of motion.

5.  The Secretary of Veterans Affairs (Secretary) does not 
have direct jurisdiction over the Ohio State University 
Medical Center.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period from March 10, 2000 to September 1, 2004, for service-
connected lumbar degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5293 (2002); 4.71a, Diagnostic 
Code 5293 (2003); 4.71a, Diagnostic Codes 5243 (2008).

2.  The criteria for a rating in excess of 40 percent for the 
period on and after September 2, 2004, for service-connected 
lumbar degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

3.  The criteria for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by May 2000 medical treatment have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
January 2004, March 2006, and April 2008 satisfied the duty 
to notify provisions, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.

While the Veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation for service-connected lumbar 
degenerative disc disease, the full text of the relevant 
diagnostic codes was provided to the Veteran in an April 2002 
statement of the case, an October 2006 statement of the case, 
and a July 2008 supplemental statement of the case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Accordingly, the Board finds that the Veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Increased Evaluation for Lumbar Degenerative Disc Disease

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for myositis, back muscles was granted by 
a December 1967 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5021, 
effective August 26, 1967.  Subsequently, a July 2008 rating 
decision recharacterized the disability as lumbar 
degenerative disc disease previously rated as myositis, back 
muscles.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 20 
percent evaluation was assigned effective March 10, 2000 and 
a 40 percent evaluation was assigned effective September 2, 
2004.  As the Veteran's service-connected back disorder was 
recharacterized as lumbar degenerative disc disease based on 
the medical evidence of record, the Board finds that this 
disorder should be rated under the diagnostic code which 
contemplates intervertebral disc syndrome.  

During the periods pertinent to this appeal, the rating 
criteria for evaluating disabilities of the spine were 
amended on two occasions, effective September 23, 2002 and 
September 26, 2003.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods on and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for increase under the 
old criteria in the Schedule, in an April 2002 statement of 
the case and a July 2008 supplemental statement of the case, 
and the current regulations, in an October 2006 statement of 
the case and a July 2008 supplemental statement of the case.  
Therefore, there is no prejudice to the Veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002

In an April 2000 VA fee-based medical examination report, the 
Veteran complained of pain in the paraspinal muscles in the 
lumbar region.  He reported that the pain was precipitated by 
any movement and that it was only reduced with rest and 
medication.  The Veteran reported shooting pain down both 
legs, with some paresthesias in the lateral aspect of both 
legs.  He report back pain and stiffness that was constant 
and did not flare-up.  He reported that the pain was 
precipitated by changes in weather, bending, squatting, 
kneeling, and lifting.

On physical examination, no obvious muscle damage was noted.  
The examiner stated that the "'myositis' over the neck 
muscles is more from lumbar strain and nerve problems in the 
lumbar spine."  On range of motion testing, the Veteran's 
lumbar spine had 45 degrees of flexion without pain, 80 
degrees of flexion with pain, 10 degrees of extension without 
pain, 15 degrees of extension with pain, and 30 degrees of 
lateral flexion, bilaterally.  The Veteran had increased 
tightness in the lumbar spine with flexion.  The impression 
was degenerative joint disease of the lumbar spine shown by 
magnetic resonance imaging (MRI) at L3-S1.

A May 2000 VA electromyography (EMG) report stated that after 
nerve testing, the impression was normal EMG and nerve 
conduction velocity.  There was "no electrical evidence of 
lumbosacral radiculopathy."

In a May 2000 VA outpatient medical report, the Veteran 
complained of increased pain in the low back and right leg, 
worse over the previous week  On physical examination, the 
Veteran was walking with a cane and appeared quite 
uncomfortable.  There was tenderness to palpation on the 
right side of the paravertibral muscles of the low back.  His 
range of motion was significantly decreased with pain on both 
flexion and extension.  The Veteran had full motor movement 
in both legs, but reduced sensation in his right leg.  He had 
limited straight leg raise due to pain.  The impression was 
back pain exacerbated by EMG.

In a second May 2000 VA outpatient medical report dated the 
same day, the Veteran reported that since an EMG examination 
the previous week, he had significant pain and weakness of 
the left leg and lumbosacral spine.  On physical examination 
"[m]arked pain behavior" was noted.  The Veteran's muscle 
stretch reflexes were "2+ with downgoing toes."  The 
Veteran's "[s]trength on the right seemed somewhat less than 
on the [left] but it was very difficult to discern today if 
it was true or a hysterical weakness."  The Veteran had a 
reduced straight leg raise on the right with severe 
discomfort.  The Veteran's lumbar spine was limited in all 
directions.  Tenderness to palpation was elicited over the 
lumbosacral paraspinal muscles, especially on the right at 
the L5 level.  The impression was degenerative joint disease 
of the lumbosacral spine with recent exacerbation of low back 
pain.

In a May 2000 private medical report, the Veteran complained 
of back pain radiating to his right buttock.  On physical 
examination, the Veteran had no bowel or bladder complaints.  
His gait was normal and he was able to heel walk.  On range 
of motion testing, he had forward flexion to 70 degrees and 
extension to 10 degrees.  


Lateral flexion was normal and no other abnormalities were 
noted.  The assessment was low back pain.

In a third May 2000 VA outpatient medical report, the Veteran 
complained of low back pain radiating to both hips and legs.  
The report stated that on MRI examination, no spinal stenosis 
or disc herniation were seen, although there was mild to 
moderate degenerative joint disease of the L3-S1 area and 
minimal central protrusion at L5-S1.  The report stated that 
an April 2000 EMG examination showed no radiculopathy.  On 
physical examination, the Veteran's extremity senses were 
intact, there was no edema, and his pedal pulse was "ok."  
The assessment was low back pain due to degenerative disc 
disease.

In a June 2000 VA outpatient medical report, the Veteran 
complained of low back pain.  The assessment was chronic low 
back pain.

In a February 2001 VA outpatient medical report, the Veteran 
complained of numbness in the right leg since an EMG in May 
2000.  He also reported pain in the low back and right hip.  
On physical examination of the Veteran's extremities, no 
abnormalities were noted.

A March 2001 VA outpatient medical report stated that the 
Veteran had degenerative disc disease of the lumbar spine.  
The Veteran complained of left leg numbness which was caused 
by an EMG.  He stated that "his back is not bothering him 
very much anymore.  He has occasional days when the back pain 
flares, but his primary concern is the numbness and tingling 
in his left leg."  On physical examination, the Veteran's 
muscle stretch reflexes were "2+ with down-going toes."  
The Veteran had full strength, but diminished sensation to 
pinprick over the left leg in a non-dermatomal fashion.  The 
impression was degenerative disc disease of the lumbosacral 
spine with numbness and tingling involving the left lower 
extremity.

A May 2001 VA outpatient medical report stated that the 
Veteran had "very minimal" degenerative joint disease of 
the facet joints of the lumbosacral spine.  The Veteran 
complained of right leg numbness and tingling since an EMG 
the prior year.  The examiner stated that "on his most 
recent physical exam[ination], this was not confirmatory."  
The examiner reviewed a May 2000 MRI, which showed very 
minimal degenerative changes of the facet joints without 
spinal stenosis or disc herniation.  The examiner stated that 
there was "no physiologic explanation for his symptoms."

In an August 2001 VA outpatient medical report, the Veteran 
complained of numbness in the right leg since an EMG in May 
2000.  He also reported pain in the low back and right hip.  
On physical examination of the Veteran's extremities, no 
abnormalities were noted.

In a January 2002 VA outpatient neurology report, the Veteran 
complained of right leg numbness for the previous 2 years.  
On neurological examination, no abnormalities were noted.

A June 2002 VA fee-based MRI report gave an impression of 
small central disc protrusion at L5-S1 without major spinal 
or foraminal stenosis.  "The nerve roots have somewhat of an 
undulating pattern and this can be seen in arachnoiditis.  I 
do not see a specific reason why the [Veteran] would have 
such a finding, though, so this might not be significant.  
There is some minor facet disease as well."

A June 2002 VA fee-based radiographic report stated that on 
views of the Veteran's hips, there were degenerative changes 
present in the L5-S1 disc space and facet joints.  
Osteoarthritic changes were also noted in the bilateral 
sacroiliac joints.

A June 2002 VA fee-based medical report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that an MRI of the Veteran's spine showed no evidence of 
severe lumbar pathology.

In an August 2002 VA outpatient medical report, the Veteran 
complained of right leg numbness due to an EMG a few years 
before.  The Veteran reported no improvement or worsening of 
the disorder.  On physical examination, the Veteran reported 
decreased sensation over the right leg from the area of the 
hip down.  His deep tendon reflexes were "1+" bilaterally 
and there were no motor deficits.  The impression was right 
leg numbness.

A September 2002 VA outpatient medical report stated that the 
Veteran was walking with a cane and leaning over.  On 
physical examination, there was palpable tenderness over the 
lumbosacral spine area and decreased range of motion on 
flexion.

The medical evidence of record shows that prior to September 
23, 2002, the Veteran's low back disorder was manifested by 
pain and limitation of motion to, at most, 70 degrees of 
flexion, 10 degrees of extension, and 30 degrees of lateral 
flexion, bilaterally.  Under the criteria in effect prior to 
September 23, 2002, limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
A 20 percent evaluation was warranted for moderate limitation 
of motion of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
medical evidence of record does not show that the Veteran's 
low back limitation of motion was severe in degree prior to 
September 23, 2002.  The Veteran's low back range of motion 
was measured multiple times, and the greatest limitation of 
motion elicited was to a degree that would not even warrant a 
20 percent evaluation under current rating criteria.  There 
is no medical evidence of record that indicates that the 
limitation of motion demonstrated was severe in any other 
manner.  Indeed, the June 2002 VA fee-based medical report 
stated that the Veteran's spine showed no evidence of severe 
lumbar pathology.  Accordingly, an evaluation in excess of 20 
percent is not warranted prior to September 23, 2002 under 
Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent evaluation was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  In this case, the medical evidence of record does 
not show listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or any loss of lateral motion.  
In addition, the Veteran's degenerative joint disease was 
described as "mild to moderate" in May 2000 and "very 
minimal" in May 2001, while the June 2002 VA fee-based 
medical report stated that the Veteran's spine showed no 
evidence of severe lumbar pathology.  Accordingly, an 
evaluation in excess of 20 percent is not warranted prior to 
September 23, 2002 under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent evaluation was 
warranted for moderate disability with recurring attacks.  A 
40 percent evaluation was warranted for severe disability 
with recurrent attacks and only intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The evidence 
prior to September 23, 2002 shows the Veteran complained of 
pain radiating to both legs.  However, the totality of the 
medical evidence of record demonstrates that this neuropathy 
is secondary to diabetes mellitus type 2, not the Veteran's 
low back disorder.  As such, it is not for consideration when 
evaluating the severity of the Veteran's low back disorder.  
38 C.F.R. § 4.14 (2008).  In addition, as stated above, the 
medical evidence of record prior to September 23, 2002 does 
not show that the Veteran's low back symptomatology was 
severe in nature.  Accordingly, an evaluation in excess of 20 
percent is not warranted prior to September 23, 2002 under 
Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as there is no indication in the 
record that the Veteran experienced severe limitation of 
motion of the lumbar spine due to pain, weakness, or 
incoordination prior to September 23, 2002, an evaluation in 


excess of 20 percent is not warranted for this period based 
on 38 C.F.R. §§ 4.40 and 4.45.

From September 23, 2002 to September 25, 2003

In a March 2003 VA outpatient medical report, the Veteran 
complained of chronic pain in his low back and right hip with 
occasional exacerbation.  On physical examination of the 
Veteran's extremities, no abnormalities were noted.

In an August 2003 VA outpatient neurology report, the Veteran 
complained of right leg weakness and numbness.  On 
neurological examination, there was decreased sensation to 
pain, touch, and vibration distally in the right leg.  There 
was no focal weakness.  The diagnosis was right leg numbness, 
rule out lumbosacral spine lesion.

In a September 2003 VA outpatient medical report, the Veteran 
complained of chronic pain in his low back and right hip with 
occasional exacerbation.  On physical examination of the 
Veteran's extremities, no abnormalities were noted.

The medical evidence of record does not show that the 
Veteran's low back disorder increased in severity between 
September 23, 2002 and September 25, 2003.  The medical 
evidence of record from this time period shows only continued 
complaints of low back pain.  As such, the evidence of record 
shows that the symptomatology was the same as during the 
period prior to September 23, 2002.  That level of 
symptomatology did not meet the criteria for an evaluation in 
excess of 20 percent under Diagnostic Codes 5292 and 5295, 
and those Diagnostic Codes did not change between September 
23, 2002 and September 25, 2003.  Accordingly, an evaluation 
in excess of 20 percent is not warranted between September 
23, 2002 and September 25, 2003 under Diagnostic Codes 5292 
and 5295.

Under the schedular criteria in effect on and after September 
23, 2002, intervertebral disc syndrome is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under this version of 
the Diagnostic Code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.25, 4.71a, Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2008).  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).  Under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating IDS), a 20 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating IDS.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  For the purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) (2008).

The medical evidence of record does not show that the Veteran 
required bed rest prescribed by a physician at any point 
between September 23, 2002 and September 25, 2003, let alone 
for at least 4 weeks.  Accordingly, an evaluation in excess 
of 20 percent is not warranted between September 23, 2002 and 
September 25, 2003 under the Formula for Rating IDS.

The Board must also determine whether an increased evaluation 
can be assigned for the Veteran's low back disorder by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as noted under 
the rating criteria effective on and after September 23, 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) 
(2008).  However, as noted above, the totality of the medical 
evidence of record shows that the Veteran's lower extremity 
neuropathy is secondary to diabetes mellitus type 2, not a 
low back disorder.  As such, the Veteran's neurological 
manifestations are not for consideration when evaluating the 
severity of his low back disorder.  38 C.F.R. § 4.14.

From September 26, 2003 to September 1, 2004

An October 2003 private MRI report stated that after views of 
the Veteran's lumbar spine, the impressions were (1) small 
L5-S1 posterior central disc protrusion that is unchanged 
from June 2002, (2) mild multilevel degenerative changes 
involving the lumbar spine, and (3) slight irregularity of 
the nerve root as seen in June 2002 which "could relate to a 
mild degree of arachnoiditis, or this may just be a normal 
variation."

In a March 2004 VA outpatient neurology report, the Veteran 
complained of chronic pain all over his body.  On 
neurological examination, there was decreased sensation to 
pain, touch, and vibration distally in both legs.  The 
diagnoses were chronic pain syndrome, diabetic neuropathy, 
and degenerative joint disease of the lumbosacral spine.

In an April 2003 VA outpatient medical report, the Veteran 
complained of chronic pain in his low back and right hip with 
occasional exacerbation.

In an August 2004 VA outpatient neurology report, the Veteran 
complained of bilateral leg pain.  After physical 
examination, the diagnoses were diabetic neuropathy and 
degenerative joint disease.

Under the General Rating Formula for Diseases or Injuries of 
the Spine (General Rating Formula), effective September 26, 
2003, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record does not show that the 
Veteran's low back disorder increased in severity between 
September 26, 2003 and September 1, 2004.  The medical 
evidence of record from this time period shows only continued 
complaints of low back pain.  As such, the evidence of record 
shows that the symptomatology was the same as during the 
period between September 23, 2002 and September 25, 2003.  As 
of that time, the most severe limitation of motion noted in 
the medical evidence of record was 70 degrees of flexion, 10 
degrees of extension, and 30 degrees of lateral flexion, 
bilaterally.  There is no medical evidence of record that the 
Veteran's thoracolumbar spine was ankylosed or limited to 30 
degrees of forward flexion or less prior to September 2, 
2004.  Accordingly, an evaluation in excess of 20 percent is 
not warranted between September 26, 2003 and September 1, 
2004 under the General Rating Formula.

In addition, the medical evidence of record does not show 
that the Veteran required bed rest prescribed by a physician 
at any point September 26, 2003 and September 1, 2004, let 
alone for at least 4 weeks.  Accordingly, an evaluation in 
excess of 20 percent is not warranted between September 26, 
2003 and September 1, 2004 under the Formula for Rating IDS.

On and After September 2, 2004

A September 2004 VA fee-based spine examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran complained of low back pain which increased in 
severity approximately 4 years before.  He reported chronic 
pain and stiffness, required a cane for ambulation, and had 
very little flexibility.  On physical examination, the 
Veteran had a slow, deliberate, and unstable gait and 
ambulated slowly with the assistance of a cane.  The Veteran 
"had essentially no range of motion at his lower back and 
complained of pain at any attempts at range of motion."  
There was no spasm or deformity of the back.  Neurologic 
testing showed active and symmetrical deep tendon reflexes, 
normal manual muscle strength, a grossly normal sensory 
examination, and equivocal straight leg raising, bilaterally, 
with pain in the lower back produced at 45 degrees of hip 
flexion.  The examiner stated that x-rays taken in August 
2004 showed mild degenerative changes, but no other 
abnormalities.  The diagnosis was chronic lumbosacral strain 
with chronic lumbar degenerative disc disease.  The examiner 
stated that the Veteran's "subjective complaints and his 
reduced functional capacity seem out of proportion to the 
findings on the physical examination and the various 
diagnostic and radiographic studies that were completed."

A December 2004 supplemental opinion to the September 2004 VA 
fee-based spine examination report stated that

neurologic examination showed a grossly 
normal exam[ination] and I did not 
identify a specific neurologic loss.  
There may be neurological symptoms or 
complaints, however, they do not 
correspond to any objective neurologic 
abnormalities on examination.

In summary, I do not identify a specific 
neurologic condition to be present.  On 
that basis, I cannot relate a neurologic 
condition to previous military and/or 
nonmilitary activities.

A March 2005 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  On physical 
examination, the Veteran was limited in range of motion to 5 
degrees of flexion.  He was unable to extend or laterally 
rotate his back.  There was no palpable spasm or deformity 
noted in the back.  On neurological testing, the Veteran leg 
deep tendon reflexes were "2+" and equal, bilaterally, in 
the patellar and Achilles tendons.  He had full strength and 
walked with a limping gait with the aid of a cane, favoring 
the left leg.  No additional limitations were noted with 
repetitive use as the Veteran "demonstrated poor effort 
during the evaluation."  The assessment was chronic 
lumbosacral strain with mild degenerative joint disease per 
x-ray, stable from previous examination.

An August 2006 VA outpatient medical report stated that the 
Veteran had chronic pain in his extremities due to diabetic 
neuropathy.

In a second August 2006 VA outpatient medical report, the 
Veteran complained of numbness and tingling.  On neurological 
examination, the Veteran had decrease sensation to pain, 
touch, and vibration, distally, in all extremities.  The 
diagnosis was diabetic neuropathy.

A May 2008 VA medical examination report stated that the 
claims file had been reviewed.  The Veteran complained of low 
back pain and spasticity with radiation to the bilateral 
legs.  He reported that the pain was at a level of 6 on a 
scale from 1 to 10, and was aggravated by activity.  The 
Veteran used a walker and wore a back brace.  On physical 
examination, the Veteran was wearing a back brace.  There was 
decreased lumbar lordosis, with back rigidity and spasticity.  
On range of motion testing, the Veteran had 10 degrees of 
flexion, 0 degrees of extension, 0 degrees of right lateral 
flexion, and 30 degrees of left lateral flexion.  The Veteran 
was not able to perform repeated testing due to subjective 
back pain.  There was decreased sensation in the legs.  MRI 
examination of the cervical spine showed disc degeneration 
with disc protrusion at C3-4 and C5-6.  MRI examination of 
the thoracic spine showed no significant abnormality.  MRI 
examination of the lumbar spine showed a broad based 
protrusion at L5-S1.  The examiner stated that there was 
evidence of severe lower back disc herniation.  There was no 
evidence of myositis or arachnoiditis.

The medical evidence of record shows that for the period on 
and after September 2, 2004, the Veteran's low back disorder 
was manifested by chronic pain and near total limitation of 
motion.  The limitation of motion elicited in the period on 
and after September 2, 2004 varies.  While the September 2004 
VA fee-based spine examination report stated that the Veteran 
"had essentially no range of motion at his lower back," 
subsequent reports in March 2005 and May 2008 showed that the 
Veteran had a small range of motion.  Accordingly, the 
medical evidence of record does not show that the Veteran's 
thoracolumbar spine was ankylosed.  In addition, even if the 
manifestations reported in the September 2004 VA fee-based 
spine examination report were analogous to ankylosis, there 
is no medical evidence that the Veteran's thoracolumbar spine 
was frozen at a point other than 0 degrees.  This indicates 
that, at worst, the Veteran's thoracolumbar spine was 
favorably ankylosed, not unfavorably ankylosed.  See 
38 C.F.R. § 4.71 (2008).  Accordingly, an evaluation in 
excess of 40 percent is not warranted on and after September 
2, 2004 under the General Rating Formula.

In addition, the medical evidence of record does not show 
that the Veteran required bed rest prescribed by a physician 
at any point on and after September 2, 2004, let alone for at 
least 6 weeks in any 12 month period.  Accordingly, an 
evaluation in excess of 40 percent is not on and after 
September 2, 2004 under the Formula for Rating IDS.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, 
if the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  In this regard, the schedular evaluation in this 
case is adequate.  The orthopedic manifestations of the 
Veteran's low back disorder were evaluated based on 
limitation of motion pursuant to 38 C.F.R. § 4.71a, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the Veteran's limitation of motion has ranged in 
severity from levels meeting the criteria for a 20 percent 
evaluation to those warranting a 40 percent evaluation.  When 
comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disability ratings already assigned.  Moreover, 
evaluations in excess of those already assigned are provided 
for certain manifestations of back disorders, but the medical 
evidence reflects that those manifestations are not present 
during any period on appeal.

In this case, there is no medical evidence of record that 
would support a rating in excess of those already assigned 
for the manifestations of the Veteran's service-connected low 
back disability during any of the periods on appeal.  See 
Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those already 
assigned, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding that the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for 
additional disability incurred during a May 2000 EMG 
examination, under the provisions of 38 U.S.C.A. § 1151.  The 
evidence shows that the May 2000 EMG examination was 
conducted as a VA fee-based examination and was performed at 
the Ohio State University Medical Center, East Campus, on May 
17, 2000.

38 C.F.R. § 3.361(e) defines VA employees and facilities.  A 
VA employee is an individual (i) who is appointed by VA in 
the civil service under title 38, United States Code, or 
title 5, United States Code, as an employee as defined in 5 
U.S.C. § 2105; (ii) who is engaged in furnishing hospital 
care, medical or surgical treatment, or examinations under 
authority of law; and (iii) whose day-to-day activities are 
subject to supervision by the Secretary.  A VA facility is a 
facility over which the Secretary has direct jurisdiction.  
Thus, compensation under 38 U.S.C.A. § 1151 is specifically 
limited to hospital care, medical or surgical treatment, or 
examination furnished at "facilities over which the Secretary 
has direct jurisdiction," and does not extend to facilities 
identified under subsections (B) and (C) of 38 U.S.C.A. 
§ 1701(3), which include Government facilities for which the 
Secretary contracts; and public or private facilities at 
which the Secretary provides recreational activities for 
patients receiving care under 38 U.S.C.A. § 1710.

38 C.F.R. § 3.361(e) defines activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a VA employee or in a VA facility.  The following are not 
hospital care, medical or surgical treatment, or examination 
furnished by a VA employee or in a VA facility within the 
meaning of 38 U.S.C.A. § 1151(a): (1) hospital care or 
medical services furnished under a contract made under 38 
U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. 
§ 1720; (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility 
over which the Secretary does not have direct jurisdiction.

The Veteran claims that he has additional disability as a 
result of an EMG test performed on May 17, 2000 at Ohio State 
University Medical Center, East Campus.  However, treatment 
at a private or state facility is specifically not included 
for consideration as a basis for awarding compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, as the 
Secretary does not have direct jurisdiction over the Ohio 
State University Medical Center.  Accordingly, as the May 
2000 medical treatment was not conducted at a VA facility by 
a VA employee, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Secretary does not have 
direct jurisdiction over the Ohio State University Medical 
Center, this treatment was not conducted at a VA facility by 
a VA employee, and therefore the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

An evaluation in excess of 20 percent for service-connected 
lumbar degenerative disc disease, for the period from March 
10, 2000 to September 1, 2004, is denied.

An evaluation in excess of 40 percent for service-connected 
lumbar degenerative disc disease, for the period on and after 
September 2, 2004, is denied.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by May 2000 medical treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


